Crosby, J.
This is an appeal from an order entered by the Probate Court in Berkshire County striking out a special appearance -in behalf of the appellant, who avers that he has been appointed a special administrator of the estate of Thomas Hanrahan in the State of Vermont. ■ The evidence upon which the judge acted is not before us, and no finding of material facts was made by him, as provided in G. L. (Ter. Ed.) c. 215, §§ 11, 13, 18. The court had power to enter the order on any competent evidence presented at a hearing on the motion. In the absence of any report it must be presumed that the judge acted upon sufficient evidence. Jordan v. Ulmer, 237 Mass. 577, 580. The ease *334is before us simply on appeal from the order striking out the special appearance. Nothing is open on such an appeal but the power of the court to enter it upon any evidence that might have been presented under the motion to strike out the special appearance. Hale v. Blanchard, 242 Mass. 262, 264. Conley v. Fenelon, 266 Mass. 340, 342. If the judge found, in accordance with the grounds set forth in the motion, that at the time of his death Thomas Hanrahan was domiciled in this Commonwealth, and that an administrator of his estate had been appointed here, the motion was rightly allowed. There is nothing in the record to show that the original appointment of the temporary guardian was invalid, or that the Probate Court did not have ample power and jurisdiction to deal with the account of such guardian.
As no error of law appears in the allowance of the motion to strike out the special appearance filed by the appellant to the account of the temporary guardian the entry must be

Order affirmed.